PER CURIAM.
We consolidate for the purpose of review and disposition interlocutory appeals cases 75-2141 and 76-108.
Upon review of the record on appeal and briefs of the respective parties, we determine that the trial court erred in failing to grant appellant-defendant’s motion to dismiss appellee-plaintiff’s second amended complaint for it fails to state a cause of action sufficient to establish an equitable lien, or for the equity remedy of reformation. Accordingly, the order appealed in Case No. 75-2141 is reversed and the cause *260is remanded to the trial court with directions to dismiss appellee-plaintiff’s second amended complaint with prejudice. Case No. 76 — 108 is dismissed as rendered moot by the disposition of Case No. 75-2141.
Reversed and remanded, with directions.
MAGER, C. J., and CROSS and DOW-NEY, JJ., concur.